Citation Nr: 1111598	
Decision Date: 03/23/11    Archive Date: 04/05/11

DOCKET NO.  09-39 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1. Entitlement to service connection for a left ankle disability.  

2. Entitlement to service connection for tinnitus.

3. Entitlement to service connection for headaches.

4. Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 2001 to July 2006 and had federalized service National Guard service from May 2007 to May 2008 in accordance with 10 U.S.C.A. § 12302.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision, dated in October 2008, of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

In February 2010, the Veteran failed to appear for a hearing before the Board.  

The claims of service connection for tinnitus, headaches, and a psychiatric disorder to include posttraumatic stress disorder are REMANDED to the RO via the Appeals Management Center in Washington, DC.


FINDING OF FACT

A left ankle disability has not been shown since service or currently.


CONCLUSION OF LAW

A left ankle disability was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2010).







The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letter, dated in July 2008 regarding the Veteran's claim for service connection for a left ankle disability.  In the letter, the Veteran was notified of the evidence needed to substantiate the claim of service connection, namely, evidence of current disability; evidence of an injury or disease in service or an event in service, causing injury or disease; and evidence of a relationship between the current disability and the injury, disease, or event in service.  The Veteran was notified that VA would obtain service records, VA records, and records of other Federal agencies and that he could submit private medical records or authorize VA to obtain private medical records on his behalf.  The notice included the provisions for the effective date of a claim and for the degree of disability assignable. 

As for the content and for the timing of the VCAA notice, the document complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (pre-adjudication VCAA notice); and of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the elements of the claim).  

Duty to Assist

The Veteran was afforded a VA examination in July 2008.  As the report of the VA examination covered the pertinent evidence of record, the statements of the Veteran, and provided an explanation for the opinion stated, the examination was adequate to decide the claim. 38 C.F.R. § 3.159(c)(4).

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDING AND CONCLUSION

Principles of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110.  






Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Evidentiary Standards 

VA must give due consideration to all pertinent medical and lay evidence in a case where a veteran is seeking service connection.    

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.   Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 





Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed.Cir.2000) ("Fact-finding in veterans cases is to be done by the Board)). 

When there is an approximate balance of positive and negative admissible evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Facts and Analysis

The service treatment records contain no complaint, finding, history, treatment, or diagnosis of a left ankle abnormality.  On the basis of the service treatment records, a left ankle disability was not affirmatively shown to have been present during service, and service connection under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(a) (affirmatively showing inception in service) is not established.  

The Veteran is however competent to describe an ankle injury even though the injury itself is not documented in the service treatment records, and the Veteran's statements that he had ankle problems in physical training in service are credible.  Layno v. Brown, 6 Vet. App. 465, 470-71 (1994) (The Veteran is competent to describe symptoms of an injury, but not that he had or was diagnosed with a particular injury).

Although the Veteran's statements are consistent with the type and circumstances of his service, an in-service injury alone is not enough to establish service connection. There must be a current disability resulting from the injury during service.  Chelte v. Brown, 10 Vet. App. 268, 271 (1997). 

After service, on VA examination in July 2008, the Veteran reported that he had multiple sprains in service and that he left ankle was currently fine.  The examination of the left ankle was normal and a left ankle disability was not diagnosed. 

As there is no competent evidence since service of a left ankle disability, the principles of service connection pertaining to chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b) do not apply.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  And the Veteran has been not asserted continuity. 

Although the Veteran is competent to describe symptoms, an ankle disability, resulting from an injury, is not a condition under case law that has been found to be capable of lay observation, and therefore the determination as to the presence or diagnosis or presence of a left ankle disability is medical in nature, that is, not capable of lay observation, and competent medical evidence is required to substantiate the claim.   Savage v. Gober, 10 Vet. App. 488, 498 (1997) (On the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent); Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

Also, under certain circumstances, a lay person is competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Also, a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience, and lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159; Layno at 469 (A witness must have personal knowledge in order to be competent to testify to a matter; personal knowledge is that which comes to the witness through the use of the senses.).

Competency is a question of fact, which is to be addressed by the Board. Jandreau at 1377.

As the presence or diagnosis of left ankle disability cannot be made by the Veteran as a lay person based on mere personal observation, that is, perceived by visual observation or by any other of the senses, a left ankle disability is not a simple medical condition that the Veteran is competent to identify.  And it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer such a diagnosis. 

Where, as here, there is a question of the presence or a diagnosis, not capable of lay observation by case law, and the claimed disability is not a simple medication condition under Jandreau for the reason expressed, to the extent the Veteran's statements and testimony are offered as proof of the presence of a left ankle disability, the Veteran's statements and testimony are not competent evidence, and the statements and testimony are excluded, that is, not admissible as evidence, and the statements and testimony are not to be considered as competent evidence favorable to claim.  

As for the Veteran reporting a contemporaneous medical diagnosis or symptoms that later support a diagnosis by a medical professional, no health-care professional has diagnosed a left ankle disability.




Without competent evidence that the Veteran has a current left ankle disability, there is no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

As there is no competent evidence of a current left ankle disability, the Board need not reach the question of credibility, that is, a factual determination going to the probative value of the competent evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  

In the absence of competent evidence of a current left ankle disability, the preponderance of the evidence is against the claim, and the benefit-of-the-doubt standard of proof does not apply. 38 U.S.C.A. § 5107(b).  


ORDER

Service connection for a left ankle disability is denied.  


REMAND

The Veteran had two tours of service in Iraq.  He contends his tinnitus and headaches are due to exposure to improvised explosive devices (IED).  

As for the claim of service connection for tinnitus, on VA examination in July 2008, the examiner concluded that the etiology of the Veteran's tinnitus could not be determined on the basis of pure tone results and an audiological recheck was recommended in a year to determine the threshold disability.  In light of this, reexamination under the duty to assist is needed.  






On the claim of service connection for headaches, the service treatment records document headaches in May 2008.  In December 2008, the Veteran had problems with headaches since returning from Iraq.  On VA examination in July 2008, the Veteran stated that he had headaches since 2004.  The diagnosis was tension headaches.  VA records from 2008 to 2009 show headaches.  As the evidence of record is insufficient to decide the claim, a VA medical opinion under the duty to assist is needed. 

On the claim of service connection for a psychiatric disorder to include posttraumatic stress disorder, the service treatment records show that in July 2005 a mental wellness evaluation indicated the Veteran answered "yes" to three of the four items for a screen for posttraumatic stress disorder.  In May 2008, there was a provisional diagnosis of posttraumatic stress disorder.  As the evidence suggests the Veteran may have posttraumatic stress disorder due to his service in Iraq, a VA psychiatric examination under the duty to assist is needed.  

As the record includes diagnoses of adjustment disorder with anxiety and depressed mood, and as the psychiatric diagnoses arise from the same symptoms for which the Veteran seeks benefits, the diagnoses do not relate to entirely separate claims not yet filed by the Veteran.  Rather, the diagnoses need to be been considered to determine the nature of the Veteran's current condition relative to his claim.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Accordingly, the case is REMANDED for the following action:

1. Request from the appropriate Federal or State custodian the:

a).  The unit history of the 571st Military Police Company from February 2004 to December 2004 while the unit was deployed to Iraq as part of Task Force 759 Military Police.  



If no records can be found or further efforts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

b).  The unit history of the 506th Military Police Detachment of the Army National Guard (Washington State) from July 2007 to May 2008 while the unit was deployed to Iraq.  If no records can be found or further efforts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

2. Afford the Veteran a VA examination to determine: whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent) that tinnitus is related to the Veteran's exposure to IEDs during service in Iraq in 2004 and in 2007 and 2008.  

If however after a review of the record, an opinion on causation is not possible without resort to speculation, the examiner is asked to clarify whether actual causation cannot be determined because there are multiple potential causes, when one cause is not more likely than any other to cause the Veteran's current tinnitus and that an opinion on causation is beyond what may be reasonably concluded based on the evidence of record. 

The claims folder should be made available to the examiner.





3. Afford the Veteran a VA examination to determine: whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent) that the Veteran's current headaches are related to the Veteran's exposure to IEDs during service in Iraq in 2004 and in 2007 and 2008 or to other head trauma as described by the Veteran.  

If however after a review of the record, an opinion on causation is not possible without resort to speculation, the examiner is asked to clarify whether actual causation cannot be determined because there are multiple potential causes, when one cause is not more likely than any other to cause the Veteran's current headaches and that an opinion on causation is beyond what may be reasonably concluded based on the evidence of record. 

The claims folder should be made available to the examiner.

4. Adjudicate the claim of service connection for a psychiatric disorder other than posttraumatic stress disorder including VCAA compliance with the duty to notify and to assist.  








 

5. Afford the Veteran a VA examination by a psychiatrist, including psychological testing for PTSD, to determine whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent) that the Veteran has posttraumatic stress disorder related to his experiences in Iraq.  The Veteran has described terrorist activity to include exposure to IEDs and motor and rocket attacks.  

6.  After the development has been completed, adjudicate the claims.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


